DETAILED ACTION
This action is in response to the amendment filed 9/7/2021.  Claims 1, 11, 22, 26, 30 and 32 are currently amended.  No claims are newly added.  Claims 2-4 and 12-14 have been canceled.  Presently, claims 1, 5-11 and 15-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Specification Objection section on page 8 of the response dated 9/7/2021, with respect to the objection to the specification of the Office action dated 6/8/2021 have been fully considered and are persuasive.  It is considered that the amendment to the claims overcomes the specification objection provided in the Office action dated 6/8/2021.  The objection to the specification of the Office action dated 6/8/2021 has been withdrawn. 

Applicant’s arguments, see the Rejections under 35 U.S.C. 112 on pages 8-9 of the response dated 9/7/2021, with respect to the rejection of claims 1, 5-11 and 15-32 under 35 U.S.C. 112(b) as provided in the Office action dated 6/8/2021 have been fully considered and are persuasive.  It is considered that the amendment to the claims overcomes the rejection to claims 1, 5-11 and 15-32 under 35 U.S.C. 112(b) as 

Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
Applicant argues the rejection of claims 1-3, 5, 10-13, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 20180171940) in view of Krimmer (US 6901942) on pages 9-10 of the response dated 9/7/2021.  It is noted that claims 1, 5, 10, 11, 19-21, 23 and 25-32 were rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 20180171940) in view of Krimmer et al. (US 6901942) in the Office action dated 6/8/2021.
Applicant argues that the Gonzalez et al. reference of the combination of the Gonzalez et al. reference does not disclose or suggest wherein the “connecting portion” in claim 1 and the “body flange” in claim 11 are solid.  (The terms “connecting portion” in claim 1 and the “body flange” in claim 11 replace the term “tongue” from the claim listing dated 3/21/2021.) Applicant argues that the frame (Gonzalez et al.: 1.3) of the Gonzalez et al. reference cannot be considered the “connecting portion” in claim 1 or the “body flange” in claim 11 since the frame (Gonzalez et al.: 1.3) includes an opening (Gonzalez et al.: third opening 1.3.1) and, therefore, is not solid (i.e., does not contain a hole or holes) (see page 10, lines 1-5 of the response filed 9/7/2021).  
However, it is considered that the frame (Gonzalez et al.: 1.3) defines a portion of material that surrounds the opening (Gonzalez et al.: 1.3.1) and wherein the material of the frame (Gonzalez et al.: 1.3) is solid.  It is considered that the frame (Gonzalez et al.: 
Therefore, it is considered that the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference addresses applicant’s concerns and claim language relating to the solid connecting portion / solid body flange features.

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 6/19/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10, 11, 19-21, 23 and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US Pre-Grant Publication 20180171940) in view of Krimmer et al. (US 6901942).  
Regarding claim 1, the Gonzalez et al. reference discloses a valve assembly (11) for positioning in a housing assembly (considered the combination of manifolds 7 and 8) defining an exhaust passageway comprising: a valve body (1) comprising a valve seat (1.2.2) comprising a bottom wall (considered the portion of the wall defining the opening (1.2.1) that is opposite from the wall that is proximate the location of the shaft 3 as depicted in figure 2 and 3), a top wall (considered the portion of the wall defining the opening (1.2.1) that is proximate the location of the shaft 3 as depicted in figure 2 and 3), a first side wall (considered the one of the portions of the wall defining the opening 
The Gonzalez et al. reference does not expressly disclose wherein the end member includes a pair of end members at opposing sides of the valve body. It is unclear from the Gonzalez et al. reference if there is a second end member on the valve body opposite the end member.
However, the Krimmer et al. reference teaches a valve body (7) and a pair of end members (19 and 20) configured to be connected to the valve body at opposing sides of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the end member of the Gonzalez et al. reference as a pair of end members as taught by the Krimmer et al. reference in order to provide support for the valve stem during rotation.
Further, it is considered that the combination of the Gonzalez et al. reference and the Krimmer et al. reference would provide a pair of end members at opposing sides of the valve body wherein the first end member (Gonzalez et al.: 1.5) forms part of the first side wall (Gonzalez et al.: see figure 1) and wherein the second end member as taught by the Krimmer et al. reference would form part of the second side wall since the second end member is located on the opposite side of the valve body from the first end member and since the second side wall is located on the opposite side of the valve body from the first side wall and wherein the pair of end members is configured to be connected to the connecting portion at opposing sides of the valve body (it is considered that the end member is configured to be connected to the connecting portion through the body 1 with the end member being located at the top of the valve body 1 proximate the reference numeral 1.4, in the orientation depicted in figure 1).
In regards to claim 5, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the trunnion of one of the pair of 
In regards to claim 10, the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the valve plate is adjacent to another valve seat (Gonzalez et al.: 1.1.1) when the valve assembly is in the second position (Gonzalez et al.: see paragraph [0133]).
Regarding claim 11, the Gonzalez et al. reference discloses a valve assembly (11) for positioning in a housing assembly (considered the combination of manifolds 7 and 8) defining an exhaust passageway comprising: a valve body (1) comprising a valve seat (1.2.2) comprising a bottom wall (considered the portion of the wall defining the opening (1.2.1) that is opposite from the wall that is proximate the location of the shaft 3 as depicted in figure 2 and 3), a top wall (considered the portion of the wall defining the opening (1.2.1) that is proximate the location of the shaft 3 as depicted in figure 2 and 3), a first side wall (considered the one of the portions of the wall defining the opening (1.2.1) that extends between the top wall and the bottom wall as depicted in figure 7) and a second side wall (considered the one of the portions of the wall defining the opening (1.2.1) that extends between the top wall and the bottom wall and is opposite the first side wall as depicted in figure 7) defining a bore (1.2.1) therethrough, the valve seat (1.2.2) further comprising at least one flange (considered the extension of the second frame that extends perpendicularly away from the plane of the opening 1.2.1 and surrounds the opening 1.2.1) extending from the at least one bottom wall, first side 
The Gonzalez et al. reference does not expressly disclose wherein the trunnion includes a pair of trunnions at opposing sides of the valve body. It is unclear from the Gonzalez et al. reference if there is a second trunnion on the valve body opposite the trunnion.
However, the Krimmer et al. reference teaches a valve body (7) and a pair of trunnions (19 and 20; it is considered that the elements 19 and 20 support the shaft 4) configured to be connected to the valve body at opposing sides of the valve body, wherein a valve shaft (4) received in the trunnion (see figure 2) and a valve plate (2) connected to the valve shaft wherein the pair of trunnions provide support for the valve shaft (see col. 5, lines 65-67).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the trunnion of the Gonzalez et al. reference as a pair of trunnions as taught by the Krimmer et al. reference in order to provide support for the valve stem during rotation.
Further, it is considered that the combination of the Gonzalez et al. reference and the Krimmer et al. reference would provide a pair of trunnions at opposing sides of the valve body wherein the first trunnion (Gonzalez et al.: 1.5) forms part of the first side wall (Gonzalez et al.: see figure 1) and wherein the second trunnion as taught by the Krimmer et al. reference would form part of the second side wall since the second 
In regards to claim 19, the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the valve plate is adjacent to another valve seat (Gonzalez et al.: 1.1.1) when the valve assembly is in the second position (Gonzalez et al.: see paragraph [0133]).
In regards to claim 20, the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference does not expressly disclose wherein the bore is substantially rectangular shaped.  
However, the Gonzalez et al. reference teaches shaping a bore (Gonzalez et al.: 1.3.1) as being substantially rectangular, square, or rounded shaped (Gonzalez et al.: see paragraph [0058]) in order to embrace around the perimeter of an end of a corresponding heat exchanger (Gonzalez et al.: see paragraph [0104]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to shape the bore of the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference as being substantially rectangular shaped in order to embrace around the perimeter of the exhaust passage that the valve body is received.

In regards to claim 23, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the valve shaft (Gonzalez et al.: 3) comprises a pair of ends with each end received in through hole in each trunnion of the pair of end members (it is considered that the ends of the shaft (Gonzalez et al.: 3) is received within the openings in the trunnions (Gonzalez et al.: 1.5)).
In regards to claim 25, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein a bottom flange (Gonzalez et al.: considered the portion of the flange (considered the extension of the second frame that extends perpendicularly away from the plane of the opening 1.2.1 and surrounds the opening 1.2.1) that is proximate the side of the opening 1.2.1 distal from the wall that is proximate the location of the shaft 3 as depicted in figure 2 and figure 3) extends from the bottom wall, a first side flange (Gonzalez et al.: considered the portion of the flange that is proximate the first side wall as shown in figure 1) extends from the first side wall (Gonzalez et al.: considered the one of the portions of the wall defining the opening (1.2.1) that extends between the top wall and the bottom wall as depicted in figure 7), and a second side flange (Gonzalez et al.: considered the portion of the flange that is proximate the second side wall as shown in figure 1) extends from the second side wall (Gonzalez et al.: considered the one of the portions of the wall defining the opening 
In regards to claim 26, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the connecting portion (Gonzalez et al.: 1.3) has a curved profile extending between the first and second ends (Gonzalez et al.: it is considered that the connecting portion (1.3) has a curved profile in as much as having rounded corners as depicted in figure 1).
In regards to claim 27, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the outer side wall surface (Gonzalez et al.: considered the that the outer side wall surface of the end members (1.5) has a contour (or shape)) of each of the pair of end members is contoured to correspond to the curved profile of the tongue (Gonzalez et al.: it is considered that the outer side wall surface of the end member (1.5) is shaped to interact with the outer side wall surface of the connecting portion (1.3) proximate the reference numeral 1.4; and, therefore, it is considered that the outer side wall surface of the end member is contoured to correspond to the profile of the connecting portion).
In regards to claim 28, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the plane (Gonzalez et al.: considered the 
In regards to claim 29, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein a bottom flange (Gonzalez et al.: considered the portion of the flange (considered the extension of the second frame that extends perpendicularly away from the plane of the opening 1.2.1 and surrounds the opening 1.2.1) that is proximate the side of the opening 1.2.1 distal from the wall that is proximate the location of the shaft 3 as depicted in figure 2 and figure 3) extends from the bottom wall, a first side flange (Gonzalez et al.: considered the portion of the flange that is proximate the first side wall as shown in figure 1) extends from the first side wall (Gonzalez et al.: considered the one of the portions of the wall defining the opening (1.2.1) that extends between the top wall and the bottom wall as depicted in figure 7), and a second side flange (Gonzalez et al.: considered the portion of the flange that is proximate the second side wall as shown in figure 1) extends from the second side wall (Gonzalez et al.: considered the one of the portions of the wall defining the opening (1.2.1) that extends between the top wall and the bottom wall that is opposite the first side wall as depicted in figure 7), with each of the bottom flange, first side flange, and second side flange extending along a same direction and along a direction that is substantially perpendicular to a plane defined by the bore (Gonzalez et al.: it is considered that the bottom flange, the first side flange and the second side flange 
In regards to claim 30, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the body flange (Gonzalez et al.: 1.3) has a flat profile extending between the first and second ends (Gonzalez et al.: it is considered that the tongue (1.3) has a flat profile at the side walls of the extension 1.3).
In regards to claim 31, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the outer side wall surface (Gonzalez et al.: considered the that the outer side wall surface of the end members (1.5) has a contour (or shape)) of each of the pair of end members is contoured to correspond to the flat profile of the tongue (Gonzalez et al.: it is considered that the outer side wall surface of the end member (1.5) is shaped to interact with the outer side wall surfaces of the tongue (1.3) proximate the reference numeral 1.4; and, therefore, it is considered that the outer side wall surface of the end member is contoured to correspond to the profile of the tongue).
In regards to claim 32, the combination of the Gonzalez et al. reference and the Krimmer et al. reference discloses wherein the plane (Gonzalez et al.: considered the plane that is defined by the bore 1.2.1) is aligned with a center of rotation of the rotatable valve plate (Gonzalez et al.: it is considered that the plane defined by the bore 1.2.1 extends in a direction toward the center of rotation of the shaft 3 within the opening at the reference numeral 1.5 in figure 3).

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US Pre-Grant Publication 20180171940) in view of Krimmer et al. (US 6901942) as applied to claims 1 and 11, respectively, above, and further in view of Comin et al. (US 8152137).  
In regards to claims 6 and 15, the Gonzalez et al. reference of the combination of the Gonzalez et al. reference and the Krimmer et al. reference does not disclose a first pad disposed on a first surface of the valve plate, the first pad defining at least one first aperture; and a first holding plate disposed on the first pad and comprising at least one first projection, the at least one first projection extending through the at least one first aperture of the first pad and contacting the first surface of the valve plate, wherein the at least one first projection is welded to the valve plate such that the first pad is secured between the first holding plate and the valve plate.
However, the Comin et al. reference teaches a valve plate (216) that includes a first surface (considered the upper surface of the plate 216 in the orientation depicted in figure 5) wherein a pad (252) is disposed on the first surface of the valve plate with the pad defining at least a first aperture (272) and a first holding plate (258) disposed on the first pad and comprising at least one first projection (270) extending through the first aperture of the first pad (see figure 5) and contacting the first surface of the valve plate and wherein the at least one first projection is welded to the valve plate (see col. 5, lines 37-42) such that the first pad is secured between the first holding plate and the valve plate in order to provide a seal around the valve plate (col. 1, lines 27-32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a first surface of 
In regards to claims 7 and 16, the Gonzalez et al. reference of the combination of the Gonzalez et al. reference, the Krimmer et al. reference and the Comin et al. reference, as provided above, does not disclose a second pad disposed on a second surface of the valve plate, the second surface being opposite to the first surface of the valve plate, the second pad defining at least one second aperture; and a second holding plate disposed on the second pad and comprising at least one second projection, the at least one second projection extending through the at least one second aperture of the second pad and contacting the second surface of the valve plate, wherein the at least one second projection is welded to the valve plate such that the second pad is secured between the second holding plate and the valve plate.
However, the Comin et al. reference teaches a valve plate (216) that includes a first surface (considered the upper surface of the plate 216 in the orientation depicted in figure 5) wherein a pad (252) is disposed on the first surface of the valve plate with the pad defining at least a first aperture (272) and a first holding plate (258) disposed on the first pad and comprising at least one first projection (270) extending through the first aperture of the first pad (see figure 5) and contacting the first surface of the valve plate and wherein the at least one first projection is welded to the valve plate (see col. 5, lines 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a second surface of the valve plate of the Gonzalez et al. reference, since the valve plate contacts a second port (Gonzalez et al.: 1.1), of the combination of the Gonzalez et al. reference, the Krimmer et al. reference and the Comin et al. reference with a pad having a second aperture and a second holding plate having at least one second projection wherein the at least one second projection is welded to the valve plate as taught by the Comin et al. reference in order to provide a seal around the valve plate for when the valve plate is in contact with the second port.

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US Pre-Grant Publication 20180171940) in view of Krimmer et al. (US 6901942) as applied to claims 1 and 11, respectively, above, and further in view of Nakamura et al. (US 8469336).  
In regards to claims 8 and 17, the combination of the Gonzalez et al. reference and the Krimmer et al. reference does not disclose a pair of sleeves, each of the pair of sleeves at least partially received within the trunnion of a corresponding end member of the pair of end members; and a pair of bushings, each of the pair of bushings received at least partially within a corresponding sleeve of the pair of sleeves, wherein the valve shaft is at least partially received within the pair of bushings.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the trunnions of the combination of the Gonzalez et al. reference and the Krimmer et al. reference with a pair of sleeves, each of the pair of sleeves at least partially received within the trunnion of a corresponding end member of the pair of end members; and a pair of bushings, each of the pair of bushings received at least partially within a corresponding sleeve of the pair of sleeves, wherein the valve shaft is at least partially received within the pair of bushings as taught by the Nakamura et al. reference in order to heat-resistant and high corrosion resistant materials to support the valve stem.
In regards to claims 9 and 18, the Nakamura et al. reference of the combination of the Gonzalez et al. reference, the Krimmer et al. reference and the Nakamura et al. reference discloses a pair of washers (Nakamura et al.: 320a, 320b), each of the pair of washers receiving the valve shaft therethrough and disposed adjacent to a corresponding bushing of the pair of bushings (Nakamura et al.: see figure 2).

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 22, the prior art of record does not disclose or suggest an end plate covering the through hole of each of trunnion of the pair of end members and sealing each end of the pair of ends of the valve shaft in the pair of end members in combination with the other limitations of the claim.
In regards to claim 24, the prior art of record does not disclose or suggest an end plate covering the through hole of each of trunnion of the pair of end members and sealing each end of the pair of ends of the valve shaft in the pair of end members in combination with the other limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753